DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  as disclosed in claim 1, the limitation “and records the record data from the local cache section in the library…”, while not rising to the level of indefiniteness, introduces ambiguity into the claim.  For the purpose of examination and based upon review of the filed disclosure, it appears that the limitation is intended to covey a meaning along the lines of “and records the record data into/onto the library from the local cache section…”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A program causing…” is directed to software which can encompass non-statutory transitory forms of signal transmission (see In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  Applicant should modify the claim language to be directed towards “A non-transitory computer readable media storing a program causing…”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriou et al. (US 2014/0330817 A1) in view of Benedict (US 2018/0322052 A1).
Regarding Claim 1, Eleftheriou teaches:	
An information processing device comprising: 	
a data processing section that performs a data recording processing control on a library which is a data storage section of an archive device,	 - [Eleftheriou [0007] and [0071]-[0080] discloses a caching system for a tape server (a library on an archive device) that [0110] writes data from the cache to the archive based on a replacement policy.]
 wherein the data processing section, in response to a data recording request from an external device to the library, saves record data in a local cache section […] - [Eleftheriou [0007] and [0071]-[0080] discloses a caching system for a tape server (a library on an archive device) that [0110] writes data from the cache to the archive based on a replacement policy.]
Eleftheriou fails to disclose the specifics of the caching and writeback required by the claims; however, Benedict teaches:	
 wherein the data processing section, in response to a data recording request from an external device to the library, saves record data in a local cache section 	
and measures an elapsed time after saving the record data in the local cache section, and records the record data from the local cache section in the library in a case where the elapsed time exceeds a predetermined postponement time.	 - [Benedict Fig. 3, [0021]-[0023], and [0039]-[0042] demonstrates caching data for storage into a local cache, and monitoring the age of the cached data. Where data that surpasses a predetermined age is assigned for deferred writeback from the cache to the storage. See also [0048]-[0049].]
Both Eleftheriou and Benedict teach systems dealing with the caching and storing of data.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Eleftheriou in view of Benedict as utilizing the deferred write-back policies of Benedict can improve overall efficiency and performance by only writing during low activity time periods (see Benedict [0007]-[0008] and [0023]).	
The reasons for obviousness in combining Eleftheriou and Benedict for claims 2-16 are the same as those applied for claim 1 above.

Claims 15 and 16 present method and program claims (respectively) that correspond to the device claim of claim 1; and claim the same elements.  As such, they are rejected in the same manner as demonstrated for claim 1 above.	
	
Regarding Claim 3, Benedict teaches:	
The information processing device according to claim 1, wherein in a case where re-access of the external device to the record data is detected before the predetermined postponement time elapses after the record data is saved in the local cache section, the data processing section resets measurement of the elapsed time and restarts elapsed time measurement after the re-access is completed.	 - [Benedict [0011], [0022], and [0040] disclose resetting the age time in response to a re-access of the cached data instance.]
	
Regarding Claim 4, Benedict teaches:	
 The information processing device according to claim 1, wherein in a case where re-access of the external device to the record data is detected while processing of recording the record data from the local cache section in the library is performed after the predetermined postponement time elapses, the data processing section stops recording the record data, and restarts elapsed time measurement after the re-access is completed.	 - [Benedict [0008] and [0026]-[0028] teaches that the writeback period is based upon cache activity levels, and thus if a re-access increases the activity level above the deferred writeback period threshold, writebacks would be suspended and elapsed time measurements would be reset in accordance with the corresponding accesses.]

Regarding Claim 5, Eleftheriou teaches:	
The information processing device according to claim 1, wherein the data processing section generates directory information indicating a data structure of data saved in the library as information that is referenceable by the external device. - [Eleftheriou [0006]-[0007] demonstrates the use of index information that indicates the location and availability of data stored on the devices.]
	
Regarding Claim 6, Benedict teaches:	
 The information processing device according to claim 1, wherein the predetermined postponement time includes a time that is pre-specified according to a data unit or a data type unit of record data. - [Benedict [0022]-[0023] teach that the maximum age value is predetermined by the controller.  The examiner notes that the claim does not clarify what constitutes a "data unit", whether it is some amount/size of data or whether it is a unit that stores data (i.e. a unit of the storage system). ]
Regarding Claim 7, Benedict teaches:	
The information processing device according to claim 1, wherein the data processing section generates cache management data in which management information for each data recorded in the local cache section is recorded, and saves the cache management data in a memory.	 - [Benedict [0029], [0036] and [0046] demonstrate a cache table which is utilized to track the age and status of each cache entry and used to determine if the entry is eligible for write-back.]
	
Regarding Claim 8, Benedict teaches:	
The information processing device according to claim 7, wherein the data processing section records a library recording start permission flag indicating whether or not the postponement time has elapsed in the cache management data for each data recorded in the local cache section.	 - [Benedict [0029], [0036] and [0046] demonstrate a cache table which is utilized to track the age and status of each cache entry and used to indicate if the entry is eligible for write-back.]
	
Regarding Claim 9, Benedict teaches:	
The information processing device according to claim 7, wherein the data processing section records an attribute identifier indicating whether or not transfer and recording of data to and in the library is completed in the cache management data for each data recorded in the local cache section.	 - [Benedict [0029], [0036] and [0046] demonstrates that the cache table also 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriou et al. (US 2014/0330817 A1) in view of Benedict (US 2018/0322052 A1) as applied to claim 1 above, and further in view of OFFICIAL NOTICE.
Regarding Claim 2, Eleftheriou and Benedict teaches a deferred writeback method consistent with claim 1, but fail to disclose write acknowledgments as required by the claim.  They are silent on “outputs a recording processing completion notification to the external device after saving the record data in the local cache section.” However, the Examiner takes OFFICIAL NOTICE that returning an acknowledgment of a completed write operation is a well-known, routine, and conventional practice.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to utilize write acknowledgements with the system of Eleftheriou and Benedict as returning an acknowledgment of completion to the initiating device in response to a successful write operation provides increased verification functionality.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriou et al. (US 2014/0330817 A1)in view of Benedict (US 2018/0322052 A1) as applied to claim 1 above, and further in view of Eichenberger et al. (US 2008/0046657 A1).
Regarding Claim 10, Eleftheriou and Benedict teaches a deferred writeback method consistent with claim 1, but fail to disclose the additional limitations presented in claim 10; however, Eichenberger teaches:	
The information processing device according to claim 1, wherein the data processing section compares a data volume of new record data to be recorded in the local cache section with an available capacity of the local cache section, and in a case where the data volume of the new record data exceeds the available capacity of the local cache section, the data processing section selects data to be erased from recorded data in the local cache section according to a specified algorithm and erases the selected data. - [Eichenberger Fig. 11, [0022], and [0105]-[0106] teaches that cache eviction process removes dirty data and replaces it with incoming data.  Thus, if a new write occurs and the selected write location has data (i.e. available capacity is insufficient for the new data) the eviction write-back process occurs. ]
Both Eleftheriou/ Benedict and Eichenberger represent systems dealing with the caching and storing of data.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Eleftheriou in view of Benedict; and further in view of Eichenberger as it represents a combination of known prior art elements according to known methods (the system of Eleftheriou/ Benedict utilizing the cache miss/eviction handling of Eichenberger) to yield the predictable results of improving cache replacement efficiency and management.	
The reasons for obviousness for claims 11-14 are the same as those presented for claim 10.	
	
Regarding Claim 11, Eichenberger teaches:	
 The information processing device according to claim 10, wherein the data processing section determines whether or not data that has been transferred to and recorded in the library exists in the local cache section, and in a case where the data that has been transferred to and recorded in the library exists, the data processing section selects, as data to be erased, data whose elapsed time after being saved in the local cache section is longest.	 - [Eichenberger [0084] teaches that LRU and FIFO replacement policies are used, i.e. the cached item that is the oldest is the first candidate for the writeback/eviction policies of Benedict/Eichenberger.]
	
	

The information processing device according to claim 10, wherein the data processing section determines whether or not data that has been transferred to and recorded in the library exists in the local cache section, in a case where the data that has been transferred to and recorded in the library does not exist, the data processing section determines whether or not data whose transfer and recording to and in the library are currently performed exists in the local cache section, and in a case where the data whose transfer and recording to and in the library are currently performed exists, the data processing section selects, as data to be erased, the data whose transfer and recording are currently performed after the data transfer and recording are completed. - [Eichenberger Fig. 11, [0022], and [0105]-[0106] teaches that cache eviction is used in the case where a cache miss occurs and space must be freed up. Where in the case where there are pending eviction operations (i.e. the transfer is ongoing) the system will wait until the eviction is complete to erase the location and fill with the incoming data.]
	
Regarding Claim 13, Eichenberger teaches:	
 The information processing device according to claim 10, wherein the data processing section determines whether or not data that has been transferred to and recorded in the library exists in the local cache section, in a case where the data that has been transferred to and recorded in the library does not exist, the data processing section determines whether or not data whose transfer and recording to and in the library are currently performed exists in the local cache section, and in a case where the data whose transfer and recording to and in the library are currently performed does not exist, the data processing section selects and erases data to be erased by applying a pre-specified erasure data selection algorithm.	 - [Eichenberger [0009] teaches that the system determines hits/misses for data items (i.e. whether or not given data 
		
Regarding Claim 14, Eichenberger teaches:	
The information processing device according to claim 13, wherein the erasure data selection algorithm includes First-in First-Out (FIFO) or least recently used (LRU).	 - [Eichenberger [0084] teaches that LRU and FIFO replacement policies are used, i.e. the cached item that is the oldest is the first candidate for the writeback/eviction policies of Benedict/Eichenberger.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138